989 So. 2d 713 (2008)
Robert Louis DEES, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3013.
District Court of Appeal of Florida, First District.
August 27, 2008.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, appellant seeks review of his convictions for possession of cocaine and misdemeanor possession of marijuana entered pursuant to his pleas of no contest made following denial of his dispositive motion to suppress evidence. The arresting officer testified that he arrested appellant for burglary. However, he also testified that, at the time of the arrest, he had no reason to believe that appellant did not have permission to be on the premises. Because the arresting officer lacked probable cause to arrest appellant for burglary or any other offense, and the evidence incriminating appellant in these cases was found following a search incident to the unlawful arrest, we reverse and remand with directions that appellant's convictions be set aside, and that he be discharged.
REVERSED and REMANDED, with directions.
BROWNING, C.J., WOLF and WEBSTER, JJ., concur.